Citation Nr: 9928614	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  94-35 498	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Togus, Maine



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from August 1964 to January 
1968.  

This appeal arises from a July 1993 decision by the RO.  

By decision of April 1996, the Board of Veterans' Appeals 
(Board) remanded the case for additional development of the 
record.  

In November 1997, the Board found that the veteran had 
submitted new and material evidence to reopen his claim of 
service connection and remanded the case for a de novo review 
and for further development by the RO.  



FINDINGS OF FACT

1.  The veteran is not shown to have had combat with the 
enemy in connection with his military service.  

2.  The veteran is not shown to have a clear diagnosis of 
PTSD due to service.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the veteran's service medical records 
shows that he received no treatment for a psychiatric 
condition.  

The veteran's service personnel/administrative records show 
that the veteran had served on the USS Vance from November 
12, 1964 to January 16, 1968, and received nonjudicial 
punishment on January 16, 1966, and April 14, 1967.  

The veteran submitted a March 1966 Chaplain's memorandum, 
which noted that the USS Vance in February 1966 had the 
lowest morale of any ship that he had ever visited.  He 
reported numerous specific complaints received by him from 
the officers and the sailors of that ship.  These complaints 
included the sailors being denied their rights under the 
Uniform Code of Military Justice (UCMJ) at Captain's Mast and 
being required to attend pseudo-church services.  Reportedly, 
one sailor had not even been told of his offense or advised 
of his rights or given the aid of the legal officer.  

The veteran also submitted a copy of a magazine article, 
dated on December 1, 1967, which outlined how the Captain of 
the USS Vance from 1965 to 1966, had caused discontent among 
the officers on his ship.  The newspaper article indicated 
that the Captain had been relieved of command in 1966 because 
he had displayed "gross lack of judgment."  

VA outpatient records from the 1990's note diagnoses of 
alcohol dependence, continuous, and polysubstance abuse, Axis 
I.  

In an April 1993 VA examination, the veteran reported that, 
while serving on the USS Vance off the coast of Vietnam, 
after he had disobeyed a direct order from a petty officer, 
the Captain had brought him up on charges and made an example 
of him in front of the other sailors.  The veteran believed 
that this experience had torn down his sense of self-worth.  

The VA examiner found that the veteran's symptoms were 
suggestive of PTSD and the attention deficits noted during 
the mental status examination were often consistent with that 
diagnosis.  

In a July 1993 VA examination, the veteran arrived 15 minutes 
late for his examination and clearly had alcohol on his 
breath.  In regard to his military experiences, the veteran 
related that he had had "some good time and bad time."  
When the examiner asked the veteran to elaborate and give 
more specifics by what he had meant by these comments, the 
veteran was unable to do so.  The diagnosis was that of 
alcohol intoxication, acute; alcohol dependence; and obvious 
dependence by history, Axis I.  

In a February 1994 statement from a private psychologist, R. 
Ann Schwab, Ph. D., who stated that the veteran was 
unemployable due to neuropsychological deficits due to 
multiple head trauma from fighting, his fragile personality, 
his chronic difficulties in coping effectively with stress, 
his post-traumatic stress and the instability and lack of 
support in his upbringing.  

A March 1994 Social Security Administration decision, it was 
found after consideration of the entire record that the 
veteran had been disabled as of March 1991 due to severe 
anxiety and substance addiction disorders.  

In a July 1997 statement, Dr. David J. Hasson reported that 
the veteran had been seen for symptoms suggestive of PTSD and 
had been on Social Security Disability for PTSD since 1994.  

A VA examination was conducted in February 1998.  The veteran 
stated that, while aboard the USS Vance, the veteran was 
degraded and humiliated in front of his peers by the ship's 
Captain during a public Captain's Mast for a very minor 
offense, and was restricted to the ship for two months as 
punishment.  The Axis I diagnosis was that of major 
depression, amnestic disorder and alcohol dependence, in 
remission.  The examiner essentially stated that the stressor 
reported by the veteran was not sufficient to support a 
diagnosis of PTSD.  

The VA examiner also noted that Dr. Schwab had mentioned PTSD 
in her report but did not provide a medical rationale for the 
diagnosis or indicate how the veteran's symptomatology 
compared with the diagnostic criteria for PTSD set forth in 
the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, FOURTH EDITION (DSM-IV).  

The examiner also noted that the examiner who conducted the 
April 1993 VA examination noted that the veteran had 
displayed symptoms of PTSD.  However, he stated that many 
psychiatric syndromes have symptoms which were suggestive of 
PTSD but this did not mean that all individuals with these 
symptoms had PTSD.  

The veteran maintains that his emotional problems are due to 
the stress he encountered during his military service.  He 
states, in essence, that, while assigned to the Naval ship, 
USS Vance, off the shores of Vietnam, he was degraded and 
humiliated in front of his peers by the ship's Captain in 
January 1966, and that he was also forced to attend religious 
services.  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); see Hayes v. Brown, 5 Vet. App. 60 
(1993).  Additionally, service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by the medical evidence, between current symptomatology and 
the claimed in-service stressor.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, as in this case, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain service 
records or other corroborative evidence which substantiates 
or verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  Id.  

There is no evidence that the veteran engaged in combat with 
the enemy during service and, indeed, his claimed stressors 
are not related to combat.  Hence, the provisions of 38 
U.S.C.A. § 1154(b) are not for application.  Consequently, 
his own assertions concerning inservice stressors alone are 
insufficient and must be corroborated by official service 
records or other credible supporting evidence.  Cohen; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  The veteran has provided 
evidence in the form of his service personnel records which 
note he received nonjudicial punishment in service and a 
newspaper article and Chaplain's memorandum detailing the 
morale problems aboard the veteran's ship.  

In addition, the Board notes that the veteran has been 
diagnosed as having symptoms of PTSD by medical personnel.  
However, any opinion regarding the nature or etiology of the 
underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229 (1993).  

In this case, the Board places greater probative weight on 
the opinion of the examiner who conducted the latest VA 
examination that the veteran did not have a diagnosis of PTSD 
as he, unlike the medical personnel who diagnosed the veteran 
with PTSD, had considered all the medical evidence of record 
and provided the reasoning upon which his opinion was based.  
Therefore, the Board finds that the veteran does not have 
PTSD due to the claimed inservice events.  

The preponderance of the evidence is against the claim of 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for claimed PTSD is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

